DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The instant first office action is in response to communication filed on 03/04/2022.
Claims 1-20 are pending of which claims 1, 10 and 16 are the base independent claims.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/04/2022 is being considered by the examiner.
Claim Objections
Claim 16 is objected to because of the following informalities:
Regarding 16, the  Examiner suggests linking one of the steps to include “a console” since the communication is occurring between  head wearable display and a console. Please, see at least claim 1 that shows how “a console” is incorporated/included into the claimed invention.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,277,856. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant Appl. No. 17687185
Patent No. 11,277,856
1. A method comprising: 
initiating, by a console at a first time instance, reception of data of a first downlink transmission by a head wearable display; 
dynamically receiving, by the console from the head wearable display, a first indication indicating an end of the first downlink transmission, at a second time instance when transfer of data of the first downlink transmission is complete; 
dynamically initiating, by the console, relative to the second time instance, an uplink transmission, in response to the first indication indicating the end of the first downlink transmission; dynamically transmitting, by the console to the head wearable display, a second indication indicating an end of the uplink transmission; and dynamically causing, by the console, the head wearable display to initiate a second downlink transmission, at a third time instance, in response to the second indication indicating the end of the uplink transmission.
1. A method comprising: initiating, by a head wearable display at a first time instance, a first downlink transmission to a console; dynamically transmitting, by the head wearable display to the console, a first indication indicating an end of the first downlink transmission, at a second time instance when transfer of data of the first downlink transmission is complete; 
dynamically causing, by the head wearable display, relative to the second time instance, the console to begin an uplink transmission, in response to the first indication indicating the end of the first downlink transmission; receiving, by the head wearable display from the console, a second indication indicating an end of the uplink transmission; and dynamically starting, by the head wearable display, a second downlink transmission, at a third time instance, in response to the second indication indicating the end of the uplink transmission.


Regarding claims 2-20, they are also rejected using a similar table as shown above.
In view of the above application, since the subject matters recited in the
claims 1-20 of the instant application were fully disclosed in and covered by the
claims 1-20 of U.S. Patent No. 11,277,856 and in this case the clams 1-20 of the
instant application is broader than the patented claims of PAT’856, thus, allowing
the claims 1-20 would result in an unjustified or improper timewise extension of
the “right to exclude” granted by a patent.

Conclusion
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINNCELAS LOUIS whose telephone number is (571)270-5138. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINNCELAS LOUIS/Primary Examiner, Art Unit 2474